FILED
                            NOT FOR PUBLICATION                             APR 19 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JOSE FELIX,                                      No. 10-56287

              Plaintiff - Appellant,             D.C. No. 2:09-cv-06459-JHN-CW

  v.
                                                 MEMORANDUM *
BAXTER HEALTHCARE
CORPORATION,

              Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                  Jacqueline H. Nguyen, District Judge, Presiding

                       Argued and Submitted April 11, 2012
                              Pasadena, California

Before: FERNANDEZ and SILVERMAN, Circuit Judges, and BLOCK, Senior
District Judge.**

       Jose Felix appeals the district court’s order granting summary judgment in

favor of his employer, Baxter Healthcare Corporation. Felix sued Baxter for


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The Honorable Frederic Block, Senior District Judge for the Eastern
District of New York, sitting by designation.
religious discrimination, failure to accommodate, and unlawful retaliation under

the California Fair Employment and Housing Act. We have jurisdiction pursuant

to 28 U.S.C. § 1291. We affirm.

      Felix argues that Baxter failed to accommodate his religion by requiring him

to work a Sunday shift, that the failure to accommodate was religious

discrimination, and that Baxter retaliated against him after he filed complaints with

the California Department of Fair Employment and Housing. We disagree.

      It is undisputed that Baxter offered Felix a non-Sunday position in a

different group that was equal in pay and title. As a matter of law, the offer to

transfer was a reasonable accommodation. See Cook v. Lindsay Olive Growers,

911 F.2d 233, 241 (9th Cir. 1990). The allegation that Baxter failed to engage in

the interactive process is not supported by the facts. The district court correctly

granted summary judgment on Felix’s failure to accommodate and religious

discrimination claims.

      Felix also failed to provide substantial evidence that Baxter’s performance

reviews were pretextual or based on retaliatory animus. Temporal proximity is

insufficient to satisfy the substantial evidence standard for retaliation claims after

the defendant has come forward with evidence of a legitimate, nonretaliatory

reason for the adverse action. See Loggins v. Kaiser Permanente Int’l., 60 Cal.
Rptr. 3d 45, 54 (Ct. App. 2007). The district court therefore did not err in granting

summary judgment on Felix’s retaliation claim.

      Plaintiff argues that the district court failed to address his evidentiary

objections “individually and with due consideration.” We find no fault with the

form or substance of the district court’s evidentiary rulings.

      AFFIRMED.